Citation Nr: 1539933	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain, myositis, herniated nucleus pulposus L4-L5, bulging disk L2-L3 (lumbar spine condition) for the period from December 27, 2007 until July 5, 2011.

2.  Entitlement to an initial rating in excess of 20 percent for the lumbar spine condition for the period from July 6, 2011 until August 8, 2013.

3.  Entitlement to an initial rating in excess of 40 percent for the lumbar spine condition for the period beginning August 9, 2013.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1988 to February 1989, March 1993 to October 2000, August 2003 to December 2003, and June 2005 to October 2006.  He had additional service in the Army National Guard.  

This matter comes on appeal before the Board of Veteran's Appeals (Board) from July 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The July 2008 rating decision granted service connection for the lumbar strain and assigned a 10 percent evaluation effective December 27, 2007.  Within one year of that decision, in April 2009, the RO obtained a VA examination of the spine, triggering 38 C.F.R. § 3.156(b).  The September 2009 rating decision continued the 10 percent disability evaluation for the Veteran's lumbar spine condition.  A November 2014 rating decision increased the disability evaluation to 20 percent, effective July 6, 2011, and to 40 percent from August 9, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's March 2010 notice of disagreement, he stated that he continues to receive medical treatment for his lumbar spine condition at the San Juan VA Medical Center (VAMC).  The most recent treatment records from the San Jan VAMC are dated in April 2007.  Thus, the Board finds that the outstanding records must be obtained to assist in determining if a higher disability evaluation is warranted for any of the periods on appeal.  

While on remand, another VA examination should also be obtained to determine the current level of severity of the condition.  The Veteran was last provided a VA examination in August 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the San Juan VA Medical Center from April 2007 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record. 
 
2.  After any records requested above have been associated with the claims file, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lower back condition.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  A complete rationale must be provided for any opinions expressed. 
 
3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

